Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 10, 1975, convicting him of robbery in the first degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. Case remanded to the County Court to hear and report on the issue whether either the prearraignment or postindictment delay was occasioned by the District Attorney. Appeal held in abeyance in the interim. The People have not furnished a valid explanation for the delays. Margett, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.